DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Ang et al. (U.S. 2015/0097256 A1, hereinafter refer to Ang) in view of Van Sieleghem (U.S. 2021/0119069 A1, hereinafter refer to Van Sieleghem).
Regarding Claims 1 and 9: Ang discloses a photodetection device (see Ang, Figs.8-10 as shown below and ¶ [0001]), comprising: 

    PNG
    media_image1.png
    296
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    390
    842
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    532
    636
    media_image3.png
    Greyscale

an absorption structure (90), formed in a recess at a surface region of a semiconductor substrate, and configured to receive an incident light (see Ang, Figs.8-10 as shown above); 
a cathode (104), formed on a top surface of the absorption structure (90), and having a first conductive type (P+ type) (see Ang, Figs.8-10 as shown above and ¶ [0028]- ¶ [0029]); 
a charge multiplication layer (14), in lateral contact with the absorption structure (90), and being an intrinsic portion of the semiconductor substrate extending into the semiconductor substrate from a topmost surface of the semiconductor substrate (see Ang, Figs.8-10 as shown above, Fig.2, and ¶ [0019]); and 
an anode (86/88/62/64), in lateral contact with the charge multiplication layer (14) from a side of the charge multiplication region away from the absorption structure (90), and being a doped region in the semiconductor substrate having a second conductive type (N+ type) complementary to the first conductive type (P+ type) (see Ang, Figs.8-9 as shown above and ¶ [0028]- ¶ [0029]) (as claimed in claim 1).  
Ang is silent upon explicitly disclosing wherein a trench is formed at a top surface of the anode (as claimed in claim 9).
Before effective filing date of the claimed invention the disclosed trench were known to be formed at a top surface of the anode in order to provide an isolation structure and to reduce optical crosstalk.
For support see Van Sieleghem, which teaches wherein a trench is formed at a top surface of the anode (see Van Sieleghem, Fig.3 as shown below and ¶ [0089]) (as claimed in claim 9).

    PNG
    media_image4.png
    371
    502
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ang and Van Sieleghem to enable trench to be formed at a top surface of the anode as taught by Van Sieleghem in order to provide an isolation structure and to reduce optical crosstalk (see Van Sieleghem, Fig.3 as shown above and ¶ [0089]).
Regarding Claim 2: Ang as modified teaches a photodetection device as set forth in claim 1 as above. Ang further teaches wherein a charge layer (30/48), being a doped region in the semiconductor substrate extending into the semiconductor substrate from the topmost surface of the semiconductor substrate, and located between the charge multiplication region (14) and an embedded portion of the absorption structure (90), wherein the charge layer (30/48) has the first conductive type (P+ type) (see Ang, Figs.8-9 as shown above and ¶ [0022]).  
Regarding Claim 3: Ang as modified teaches a photodetection device as set forth in claim 2 as above. Ang further teaches wherein the recess accommodating the absorption structure (90) is formed in the charge layer (30/48), and the charge layer (30/48) covers a sidewall and a bottom surface of the embedded portion of the absorption structure (90) (see Ang, Figs.8-9 as shown above).  
Regarding Claim 4: Ang as modified teaches a photodetection device as set forth in claim 3 as above. Ang further teaches wherein a total depth of the charge layer (30/48) is substantially equal to a depth of the charge multiplication region (14) (see Ang, Figs.8-9 as shown above).  
Regarding Claim 5: Ang as modified teaches a photodetection device as set forth in claim 4 as above. Ang further teaches wherein the total depth of the charge layer (30/48) is greater than a depth of the recess (recess accommodating the absorption structure 90) (see Ang, Figs.8-9 as shown above).  
Regarding Claim 6: Ang as modified teaches a photodetection device as set forth in claim 2 as above. Ang further teaches wherein a capping layer (96), conformally covering the charge layer (30/48) and a protruding portion of the absorption structure (90) protruded from the topmost surface of the semiconductor substrate, and formed of a semiconductor material, wherein the cathode (104) is a doped region in the capping layer (96) (see Ang, Figs.8-9 as shown above and ¶ [0028]- ¶ [0029]).  
Regarding Claim 7: Ang as modified teaches a photodetection device as set forth in claim 6 as above. Ang further teaches wherein the capping layer (96) is in contact with the charge layer (30/48) without a portion of the semiconductor substrate in between (see Ang, Figs.8-9 as shown above).  
Regarding Claim 8: Ang as modified teaches a photodetection device as set forth in claim 1 as above. Ang further teaches wherein the anode (62/64/86/88) extends into the semiconductor substrate from the topmost surface of the semiconductor substrate (see Ang, Figs.8-9 as shown above).  
Regarding Claim 10: Ang as modified teaches a photodetection device as set forth in claim 1 as above. Ang further teaches wherein a total depth of the anode (62/64/86/88) is substantially equal to a depth of the charge multiplication region (14) (see Ang, Figs.8-9 as shown above).  
Regarding Claim 11: Ang as modified teaches a photodetection device as set forth in claim 1 as above. Ang further teaches wherein the absorption structure (90) laterally extends to a boundary of the photodetection device, and is configured to be optically coupled with a waveguide (16) (see Ang, Fig.10 as shown above). 
Regarding Claim 12: Ang as modified teaches a photodetection device as set forth in claim 1 as above. Ang further teaches wherein the absorption structure (90/germanium (Ge)) is formed of a semiconductor material with a bandgap smaller than a bandgap of a semiconductor material of the semiconductor substrate (silicon (Si)) (see Ang, Figs.8-10 as shown above, Fig.2, ¶ [0019], and ¶ [0026]).
Regarding Claim 13: Ang discloses a photodetection device (see Ang, Figs.8-10 as shown above and ¶ [0001]), comprising: 
a semiconductor substrate, comprising a back semiconductor layer (a bulk substrate layer (not shown)), a front semiconductor layer (11) and a buried insulating layer (13) sandwiched between the back and front semiconductor layers, wherein the front semiconductor layer (11) has a recess extending into the front semiconductor layer (11) from a topmost surface of the front semiconductor layer (11) (see Ang, Figs.8-9 as shown above, Fig.2, and ¶ [0019]); 
an absorption structure (90), disposed in the recess, and configured to receive an incident light (see Ang, Figs.8-10 as shown above); 
a cathode (104), lying on a top surface of the absorption structure (90), and has a first conductive type (P+ type) (see Ang, Figs.8-10 as shown above and ¶ [0028]- ¶ [0029]); 
a charge multiplication region (14), being an intrinsic portion of the front semiconductor layer extending into the front semiconductor layer from the topmost surface of the front semiconductor layer, and in lateral contact with the absorption structure (90) (see Ang, Figs.8-10 as shown above and ¶ [0019]); and 
an anode (86/88/62/64), being a doped region in the front semiconductor layer extending into the front semiconductor layer from the topmost surface of the front semiconductor layer, and in lateral contact with the charge multiplication region (14) from a side of the charge multiplication region (14) away from the absorption structure (90), wherein the anode (86/88/62/64) has a second conductive type (N+ type) complementary to the first conductive type (P+ type) (see Ang, Figs.8-9 as shown above, Fig.2, and ¶ [0028]- ¶ [0029]).
Ang is silent upon explicitly disclosing wherein a trench is formed at a top surface of the anode.
Before effective filing date of the claimed invention the disclosed trench were known to be formed at a top surface of the anode in order to provide an isolation structure and to reduce optical crosstalk.
For support see Van Sieleghem, which teaches wherein a trench is formed at a top surface of the anode (see Van Sieleghem, Fig.3 as shown above and ¶ [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ang and Van Sieleghem to enable trench to be formed at a top surface of the anode as taught by Van Sieleghem in order to provide an isolation structure and to reduce optical crosstalk (see Van Sieleghem, Fig.3 as shown above and ¶ [0089]).
Regarding Claim 14: Ang as modified teaches a photodetection device as set forth in claim 13 as above. Ang further teaches wherein  a charge layer (30/48), being a doped region in the front semiconductor layer extending into the front semiconductor layer from the topmost surface of the front semiconductor layer, wherein the recess is formed in the charge layer (30/48), and the charge multiplication region (14) is in lateral contact with the absorption structure (90) through a portion of the charge layer (30/48), and the charge layer (30/48) has the first conductive type (P+ type) (see Ang, Figs.8-9 as shown above and ¶ [0022]).  
Regarding Claim 15: Ang as modified teaches a photodetection device as set forth in claim 14 as above. Ang further teaches wherein the charge multiplication region (14), the anode (62/64/86/88) and the charge layer (30/48) extend to a top surface of the buried insulating layer (13) from the topmost surface of the front semiconductor layer (11) (see Ang, Figs.8-9 as shown above, Fig.2, and ¶ [0019]).  
Regarding Claim 16: Ang as modified teaches a photodetection device as set forth in claim 14 as above. Ang further teaches wherein the absorption structure (90) is vertically spaced apart from the buried insulating layer (13) by a portion of the charge layer (30/48) (see Ang, Figs.8-9 as shown above, Fig.2, and ¶ [0019]).  
Regarding Claim 17: Ang discloses a photodetection device (see Ang, Figs.8-10 as shown above and ¶ [0001]), comprising: 
a light absorption structure (90), formed in a recess at a surface region of a semiconductor substrate (see Ang, Figs.8-10 as shown above, Fig.2, and ¶ [0019]); 
a cathode (104), lying on a top surface of the light absorption structure (90), and having a first conductive type (P+ type) (see Ang, Figs.8-10 as shown above and ¶ [0028]- ¶ [0029]); 
first and second charge multiplication layers (14), in lateral contact with the light absorption structure (90) from opposite sides of the light absorption structure (90), and being intrinsic portions of the semiconductor substrate extending into the semiconductor substrate from a topmost surface of the semiconductor substrate (see Ang, Figs.8-10 as shown above, Fig.2, and ¶ [0019]); and 
first and second anodes (62/64/86/88), being doped regions in the semiconductor substrate having a second conductive type (N+ type) complementary to the first conductive type (P+ type), wherein the first anode (62/64/86/88) is in lateral contact with the first charge multiplication region (14) from a side of the first charge multiplication region (14) away from the light absorption structure (90), and the second anode (62/64/86/88) is in lateral contact with the second charge multiplication region (14) from a side of the second charge multiplication region (14) away from the light absorption structure (90) (see Ang, Figs.8-9 as shown above, Fig.2, and ¶ [0028]- ¶ [0029]).  
Ang is silent upon explicitly disclosing wherein a trench is formed at a top surface of the anode.
Before effective filing date of the claimed invention the disclosed trench were known to be formed at a top surface of the anode in order to provide an isolation structure and to reduce optical crosstalk.
For support see Van Sieleghem, which teaches wherein a trench is formed at a top surface of the anode (see Van Sieleghem, Fig.3 as shown above and ¶ [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ang and Van Sieleghem to enable trench to be formed at a top surface of the anode as taught by Van Sieleghem in order to provide an isolation structure and to reduce optical crosstalk (see Van Sieleghem, Fig.3 as shown above and ¶ [0089]).
Regarding Claim 18: Ang as modified teaches a photodetection device as set forth in claim 17 as above. Ang further teaches wherein a charge layer (30/48), being a doped region in the front semiconductor layer (11) extending into the front semiconductor layer (11) from the topmost surface of the front semiconductor layer (11), wherein the recess is formed in the charge layer (30/48), and the first and second charge multiplication regions (14) are in lateral contact with the light absorption structure (90) by the charge layer (30/48), and the charge layer (30/48) has the first conductive type (P+ type) (see Ang, Figs.8-9 as shown above and ¶ [0022]).
Regarding Claim 19: Ang as modified teaches a photodetection device as set forth in claim 18 as above. Ang further teaches wherein the absorption structure (90), the first and second charge multiplication regions (14), the first and second anodes (62/64/86/88), and the charge layer (30/48) are respectively formed in a line shape (see Ang, Figs.8-10 as shown above).  
Regarding Claim 20: Ang as modified teaches a photodetection device as set forth in claim 19 as above. Ang further teaches wherein the absorption structure (90) laterally extends to a boundary of the photodetection device (see Ang, Figs.8-10 as shown above).
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896